Citation Nr: 0612317	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  03-24 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Whether an August 1946 RO decision was based on clear and 
unmistakable error (CUE) in failing to assign a higher rating 
than 10 percent for residuals of a shell fragment wound to 
the left shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



INTRODUCTION

The veteran had active service from December 1943 to November 
1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 RO rating decision 
which denied a claim that an August 1946 RO decision was 
based on CUE in failing to assign a higher rating than 10 
percent for residuals of a shell fragment wound to the left 
shoulder.

In December 2004, the Board denied this claim.  It appears 
that the decision was appealed to the U.S. Court of Appeals 
for Veterans Claims (Court).  In August 2005, the Court 
dismissed the appeal in light of the death of the veteran in 
August 2004, prior to this issuance of the Board's decision 
in December 2004.  The Court ordered the Board's December 
2004 decision to be vacated.

In July 2005, the veteran's widowed spouse filed a claim 
seeking accrued benefits.  This issue is not before the Board 
at this time.  This matter is referred to the RO for 
appropriate action. 


FINDINGS OF FACT

1.  In February 2002, the RO issued a rating decision which 
denied a claim that an August 1946 RO decision was based on 
CUE in failing to assign a higher rating than 10 percent for 
residuals of a shell fragment wound to the left shoulder; the 
decision was appealed to the Board.

2.  In December 2004, the Board affirmed the RO's February 
2002 decision; the decision was appealed to the Court.

3.  The Court vacated the Board's December 2004 decision in 
light of fact that the veteran had died in August 2004.

4.  The Board learned that the veteran died in August 2004 
only after the case was returned to the Board by the Court. 





CONCLUSION OF LAW

Because of the veteran's death, the Board has no jurisdiction 
to adjudicate the merits of this claim.  38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, in February 2002, the RO issued a rating 
decision which denied a claim that an August 1946 RO decision 
was based on CUE in failing to assign a higher rating than 10 
percent for residuals of a shell fragment wound to the left 
shoulder and this decision was appealed to the Board.  In 
December 2004, the Board affirmed the RO's February 2002 
decision and this decision was appealed to the Court.

The Court vacated the Board's December 2004 decision in light 
of fact that the veteran had died in August 2004.  The Board 
learned that the veteran died in August 2004 only after the 
case was returned to the Board by the Court. 

A death certificate which appears to have been received by 
the RO in June 2005 reflects that the veteran died in August 
2004, before the Board adjudicated his claim in December 
2004.

As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal 
has become moot by virtue of the death of the veteran and 
must be dismissed for lack of jurisdiction.  See  38 U.S.C.A. 
§ 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106.

ORDER

The appeal is dismissed. 


	                        
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


